Citation Nr: 1436943	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  08-21 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased initial rating for spondylolisthesis of the lumbar spine (low back disability), rated as 10 percent disabling prior to May 3, 2010 and as 20 percent disabling thereafter.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION


The Veteran served on active duty from June 2004 to April 2007.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO), which granted service connection for the low back disability at issue and assigned a 10 percent rating effective April 16, 2007.  A March 2011 rating decision granted a 20 percent rating for this low back disability effective May 3, 2010.  An October 2011 rating decision granted entitlement to service connection for a mood disorder, which was assigned a 30 percent rating effective April 19, 2011, and entitlement to service connection for radiculopathy of the right lower extremity, which was assigned a 20 percent rating effective May 3, 2010.  

In February 2012, the Board remanded the issue on appeal and the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) to the RO for additional development, to include consideration of the issue of entitlement to TDIU.  As a July 2013 rating decision granted entitlement to TDIU effective April 19, 2011, the issue of entitlement to TDIU is no longer part of the current appeal.

The Veteran was notified by letter on May 5, 2014 that a personal hearing was scheduled before a traveling member of the Board at the RO on June 26, 2014.  However, the Veteran failed to appear without explanation.  Consequently, the Veteran's request for a personal hearing is considered withdrawn.  38 C.F.R. § 20.702(d) (2013).

The Board notes that the Veteran's representative withdrew his representation of the Veteran in a letter dated March 12, 2014.  Although the Veteran was told in a May 2014 letter that he could appoint another representative, no new representative has been appointed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A review of the record reveals that the most recent VA compensation evaluation of the service-connected low back disability at issue was in May 2010, which is more than four years ago.  Additionally, there is a notation in a June 2012 treatment report that the Veteran complained of chronic back pain that had worsened recently.   Consequently, this case should be returned to the AMC/RO for additional development prior to Board adjudication.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (where Veteran claims disability is worse, and available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.)  The Board would also note that, according to a December 2011 medical report from a VA staff physician, the Veteran's back pain was exacerbated by movement of any kind and he was unable to get out of bed during episodes of acute exacerbation of pain.  However, it is unclear whether these problems are due to his service-connected spondylolisthesis or to his service-connected radiculopathy of the right leg and how often these incapacitating episodes occurred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AMC/RO must contact the Veteran and request that he provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for low back disability since March 3013, the date of the most recent medical evidence of record.  The AMC/RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the AMC/RO.  If, after making reasonable efforts to obtain named records the AMC/RO is unable to secure same, the AMC/RO must notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  J.J. Ball, the VA staff physician who provided the medical report in December 2011 will be directed to provide clarification of his findings.  He will be requested to address what part, if any, of the findings in December 2011 are due to the Veteran's service-connected spondylolisthesis and, if the incapacitating episodes are due to spondylolisthesis, to provide an opinion, if possible, on the duration of the Veteran's incapacitating episodes over the year prior to the opinion.  

3.  The AMC/RO must then schedule the Veteran for an appropriate examination to determine the current severity of the service-connected low back disability at issue.  It should be pointed out that the Veteran is also service connected for radiculopathy of the right leg, which is not at issue in this appeal.  The entire record, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  All indicated tests and studies, to include range of motion studies of the low back, must be accomplished.  The examiner must first record the range of motion on clinical evaluation in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which pain begins and ends.  The same range of motion studies must be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  The examiner will also state whether there is any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint, and whether any pain in the low back could limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional limitation of motion due to pain on use or during flare-ups.  Finally, the examiner will provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe all functional limitations resulting from the Veteran's low back disability.  A complete rationale for all opinions must be provided.

4.  The AMC/RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2013).

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's increased rating claim must be readjudicated.  If the benefit sought on appeal remains denied, the Veteran must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

